t c no united_states tax_court ron lykins inc petitioner v commissioner of internal revenue respondent docket no 10034-07l filed date p filed a corporate tax_return for reporting a net_operating_loss nol p then requested tentative refunds for and from the nol_carryback into those years pursuant to sec_6411 the irs allowed those refunds in date in date r issued to p a statutory_notice_of_deficiency for and that made no adjustment related to nor any mention of the nol_carryback or the refunds p filed a timely petition with respect to that notice_of_deficiency during the deficiency case the irs office of appeals considered p’s nol carrybacks and determined not to allow them r’s attorneys were aware that r intended to recapture the tentative refunds but did not amend the answer to assert additional deficiencies the case was tried in date with neither party putting on evidence as to the nol carrybacks and decision was eventually entered in p’s favor on date however on date while the deficiency case had been awaiting decision r summarily assessed the amounts of the tentative refunds pursuant to sec_6213 r then gave notice of his intent to levy in order to recapture the tentative refunds p requested a collection_due_process cdp hearing and following p’s hearing on date r issued a notice_of_determination to proceed with collection in his cdp hearing and this case p did not attempt to prove the merits of the nol but rather contends that under the doctrine_of res_judicata the date decision in the original deficiency case bars r from contending that p owes more tax for and r contends that he properly assessed the taxes against p pursuant to sec_6213 and that because p allowed the court to render a final_decision in a prior deficiency case without considering the merits of the nol claim p should be barred by res_judicata from raising the issue in this proceeding held res_judicata does not bar p from claiming nol carrybacks to and despite the prior deficiency case involving those years because the statutory scheme for nol carrybacks includes sec_6511 which allows a refund attributable to an nol_carryback notwithstanding the operation of any rule_of law including res_judicata held further res_judicata does not bar r from recapturing p’s tentative refunds for and despite the prior deficiency case involving those years because of the statutory scheme for nol carrybacks in which tentative refunds under sec_6411 are granted summarily and are excepted by sec_6212 and sec_6213 from normal restrictions on assessment ronald g lykins an officer for petitioner terry serena for respondent opinion gustafson judge this case is an appeal by petitioner ron lykins inc rli under sec_6330 rli seeks our review of the determination by the internal_revenue_service irs to uphold a proposed levy on rli’s assets the levy is intended to recapture_income tax refunds for tax years and which the irs tentatively allowed as a result of rli’s claimed net_operating_loss nol_carryback from but later concluded was improper this case is submitted to the court fully stipulated under rule the parties’ primary contentions focus on the doctrine_of res_judicata therefore the dispositive issue is whether rli’s favorable decision in a prior deficiency case--ron lykins inc v commissioner t c memo 2006-35--either bars rli from disputing or bars the irs from collecting the liability now asserted we hold that res_judicata neither bars rli from asserting the nol_carryback nor bars the irs from recapturing the tentative refunds allowed on account of the nol_carryback 1except as otherwise noted all section references are to the internal_revenue_code code u s c and all rule references are to the tax_court rules_of_practice and procedure background the facts are derived from the parties’ stipulations of date as amended date and those stipulations are incorporated herein by this reference rli is currently an s_corporation see sec_1361 though in the tax years at issue--1999 and 2000--it was a c_corporation see sec_301 et seq rli’s principal_place_of_business was in ohio at the time the petition was filed activity before litigation for the years and rli filed its forms u s_corporation income_tax return reporting taxable_income and a tax_liability for each year that was satisfied by quarterly estimated_tax payments for the year however rli filed a form_1120 reporting a net_operating_loss nol of about dollar_figure rli filed that form_1120 in date and on date it filed a form_1139 corporation application_for tentative refund in order to carry that loss back to the years and pursuant to sec_172 reduce its tax_liability for those earlier years and obtain the resulting refunds in this instance the irs made the tentative refunds very promptly on date allowing dollar_figure for and dollar_figure for however while the irs personnel responsible for the tentative refunds had been processing rli’s form_1139 irs examination personnel were examining rli’s returns for and on date--less than months after rli had received tentative refunds for and 2000--the irs issued to rli for those very same years a statutory_notice_of_deficiency pursuant to sec_6212 determining that rli owed more tax than it had originally reported and paid for those years the notice_of_deficiency did not make any reference to the nol carrybacks from nor did it take into account the recent refunds in its computation of rli’s liability rather the notice made unrelated adjustments that are not at issue the prior deficiency case docket no rli filed a timely petition in this court on date which commenced docket no the petition stated in part in paragraph i disagree with the deficiency for the following reasons form_1139 to claim an nol deduction of dollar_figure was filed on or about date for the years and thus although rli had already received the and refunds resulting from the nol_carryback rli initially believed that the nol was relevant to its deficiency case thereafter at least as early as date respondent requested that rli substantiate the deductions on the return so as to verify rli’s entitlement to the nol_carryback to and the years in the deficiency case respondent’s litigating attorneys were aware of the dispute about the tentative refunds allowing the nol_carryback in date the court granted a continuance upon the parties’ joint representation that they currently are not able to stipulate the amount of any loss in taxable_year to which the petitioner is entitled by letter dated date an appeals officer offered rli a conference at which the irs office of appeals would consider the allowance of the net_operating_loss_deduction nold carryback to and thereafter correspondence was exchanged between rli and the office of appeals on the subject of the nol in pretrial activity throughout the parties explicitly disputed whether the nol was properly included in the deficiency case with rli eventually contending that it was not in the case and respondent contending that it was in the case by date the appeals officer who was considering the matter determined that the nol should be disallowed however respondent did not amend the answer or assert an increased deficiency to take account of this development 2in addition to the date letter from appeals officer jones to rli stating that appeals was considering the validity of the nol the correspondence regarding the nol included a date letter from rli to appeals officer jones where in rli provided appeals with some substantiation for the nol a date letter from appeals officer jones to rli requesting more substantiation from rli and a date letter from rli to appeals officer jones where in rli stated its refusal to provide any further documentation to substantiate the nol rather on date rli moved for leave to file an amendment to its petition3 in docket no the motion explained that the reference in the original petition to the carryback of the nol was inadvertent and unnecessary as to why the petitioner disagreed with the notice_of_deficiency and it requested that the petition be amended to strike eliminate the statement from the petition the attachment to the motion restated the original petition verbatim except that it omitted the original reference to the nol ie in paragraph the subparagraph form_1139 to claim an nol deduction of dollar_figure was filed on or about date for the years and by excluding subparagraph of the original petition in its entirety rli’s motion was granted on date and its amendment to paragraph of the petition was filed on date the parties and the court held a telephone pretrial conference in which respondent’s counsel stated respondent’s position that res_judicata would thereafter bar rli from litigating the nol and rli stated its position that there would have to be another trial on the nol issue as respondent’s brief explains the court did not decide the re sec_3the motion filed by rli pro_se was styled motion for leave to file amended answer and it asked the court to file an attached amended answer because it was in answer to the notice_of_deficiency but the relief the motion requested pertained to the petition not the answer the court filed it as a motion for leave granted the motion and filed the amended answer as a reply judicata issue but made sure that petitioner understood the respondent’s position rli’s understanding was that its amendment had eliminate d the nol from consideration in the deficiency case notwithstanding the amendment that had been made to the petition respondent did not move to amend the answer as a result respondent’s answer remained silent as to the nol and its having been carried back to and the tax years at issue in the deficiency case respondent never alleged in the answer and never moved to amend the answer to allege that as a result of the refunds the deficiencies were greater than had been determined in the notice_of_deficiency nor did respondent ever ask the court to hold that the tentative carryback was excepted from the effect of the court’s decision 4but see irs field_service_advisory date warning irs attorneys that the service may not be able to collect a summarily assessed deficiency once the tax_court redetermines unrelated deficiencies 5cf nestle holdings inc v commissioner tcmemo_2000_374 the parties stipulated that the decision of the court would not serve as res_judicata as to tentative carryback refunds restatement judgment sec_2d sec_26 when any of the following circumstances exists the general_rule of sec_24 does not apply to extinguish the claim and part or all of the claim subsists as a possible basis for a second action by the plaintiff against the defendant a the parties have agreed in terms or in effect that the plaintiff may split his claim or the defendant has acquiesced therein or b the court in the first action has expressly reserved the plaintiff’s right to maintain the second action irs field_service_advisory date the decision and computation should specify which carrybacks continued on date at the one-day trial of rli’s deficiency case docket no neither party put on any evidence as to the nol or the carrybacks to and after the trial concluded the case remained pending and awaiting decision for slightly more than a year the court then issued an opinion--ron lykins inc v commissioner t c memo 2006-35--in rli’s favor and on date entered decision that there is no deficiency in tax due from petitioner for its and tax years neither party appealed the decision and pursuant to sec_7481 and sec_7483 it became final on date the summary_assessment on date--ie two and a half weeks after the trial for years and in docket no but a year before the court’s entry of its decision--the irs made summary assessments against rli for and pursuant to sec_6213 in the amounts of the date refunds by this means the irs sought to recapture those refunds the irs then issued to rli notices of tax due for and continued were not at issue in the tax_court proceeding it should also provide that if those carrybacks are placed at issue in a later proceeding petitioner will not assert the defense of res_judicata or contest the ability of the commissioner to make an assessment under sec_6213 the cdp proceedings rli did not pay the amounts that the irs demanded and on date the irs issued to rli pursuant to sec_6330 a final notice_of_intent_to_levy and notice of your right to a hearing regarding the unpaid taxes for and on date rli timely submitted a request for a collection_due_process cdp hearing by way of a letter substitute for form request for a collection_due_process_hearing at its cdp hearing rli made three arguments against the proposed levy first rli argued that the summary_assessment and the levy were the result of bad faith and the desire for revenge on the part of the irs the hearing officer dismissed rli’s allegation of a bad-faith or revenge assessment after reviewing the case file according to the attachment to the notice_of_determination the administrative case file show s that appeals first began considering the nol issue as early as the meeting between irs attorney 6the record contains only the first page of the final notice_of_intent_to_levy issued to rli on date while this page does not contain the amount of unpaid tax as required by sec_6330 it indicates that the amount due is shown on the back of the page furthermore rli has never asserted that the amounts due were not provided and in a letter dated date submitted in response to the notice_of_intent_to_levy rli clearly lists the amounts due for and therefore we are satisfied that a proper final notice_of_intent_to_levy and notice of your right to a hearing was issued to rli for and mr neubeck mr lykins and appeals officer jones took place well after this moreover the hearing officer did not find rli’s allegation against mr neubeck even if true to be materially relevant to the tax issues in rli’s case second rli proposed to dispute its underlying liabilities for the and tax by showing that it was entitled to the carryback of it sec_2001 nol to and rli did not undertake to prove that it actually realized a loss in rather rli argued that it was entitled to the carrybacks because i the irs had accepted without dispute rli’s return for showing the nol and had issued the refunds resulting from the carryback of that nol and ii the period of limitations for assessments for had expired so that the irs could make no further adjustments to the office of appeals declined to consider rli’s challenge to the underlying liabilities for and because it concluded that in rli had had a prior opportunity see sec_6330 for appeals’s consideration of the issue when the deficiency case had still been pending third--and most significant here--after the tax court’s decision in docket no was entered on date rli raised in the cdp hearing by letters of march and date the then- new issue that the irs should not proceed with the levy because the tax court’s decision that there is no deficiency in tax due from the petitioner for its or tax years barred the irs from asserting any other liabilities for those years on date the office of appeals rejected rli’s arguments and issued a notice_of_determination concerning collection action s under sec_6320 and or determining that the irs could proceed with levy to recapture the refunds issued to rli for and the petition in this case on date rli timely petitioned this court to review that notice_of_determination rli’s petition raised five issues the statute of limitation had expired for and irs had not issued an intent to levy sec_6330 and sec_301_6330-1 thus the nol_carryback to and are correct mathematical calculations and the tax assessments of were not legal or valid a valid statutory_notice_of_deficiency or 90-day letter was not issued for these tax assessments or denial of nol the additional tax assessments were pursued solely under a bad-faith revenge motive of irs counsel on a us tax_court decision no was entered that there is no deficiency in tax due from petitioner for its or tax years thus the doctrine res_judicata applies and the and tax years are closed to further irs challenges irs was not authorized in this case to make changes to the taxpayer’s account sec_6213 rli has abandoned the first and third of these five issues the second and fifth issues--that no statutory_notice_of_deficiency was issued for the reassessments or for the disallowance of the nol and that the reassessments are invalid because they do not correct mathematical errors as defined in sec_6213 --are addressed in part ii b below as verification issues under sec_6330 the fourth of these issues--res judicata--is the principal issue in the case discussed below in part iii it should be noted that the petition does not state and rli has not undertaken in this case to prove affirmatively that it actually incurred in a loss that it was entitled to carry back to and rather rli’s contentions are to the effect that the irs is procedurally barred from denying the carrybacks the parties stipulated the facts and submitted the case for decision without a trial under rule 7the rule stipulation does not include facts to support these contentions--the statute_of_limitations argument and the bad-faith revenge argument--and rli failed to present or argue these matters on brief as a result we find these arguments to have been abandoned in this litigation see rule b 117_tc_117 n 91_tc_524 ndollar_figure 87_tc_1 n 77_tc_780 affd 694_f2d_60 3d cir discussion i collection_due_process principles a cdp procedures if a taxpayer fails to pay any federal_income_tax liability after notice_and_demand sec_6331 authorizes the irs to collect the tax by levy on the taxpayer’s property however congress has added to chapter of the internal_revenue_code certain provisions in subchapter_d part i as due process for collections and those provisions must be complied with before the irs can proceed with a levy before proceeding the irs must issue a final notice_of_intent_to_levy and notify the taxpayer of the right to an administrative hearing before the office of appeals sec_6330 and b b issues considered at that so-called cdp hearing the taxpayer may raise issues relevant to the proposed collection of tax pursuant to sec_6330 a taxpayer may raise collection issues including collection alternatives such as offers-in- compromise but rli did not raise such issues pursuant to sec_6330 a taxpayer may under certain circumstances challenge the underlying tax_liability in this instance by asserting that res_judicata bars the irs’s collection of the tax at issue rli raised a challenge to the existence of the underlying tax_liability which it could do if previously it did not have an opportunity to dispute such tax_liability sec_6330 from the information presented at that cdp hearing the appeals officer must make a determination whether the proposed levy action may proceed the appeals officer is required to take into consideration verification from the secretary that the requirements of any applicable law and administrative procedure have been met see sec_6330 citing sec_6330 relevant issues raised by the taxpayer see sec_6330 citing sec_6330 and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary see sec_6330 if the office of appeals then issues a notice_of_determination to proceed with the proposed levy the taxpayer may appeal the determination to this court within days as rli has done and we now have jurisdiction with respect to such matter sec_6330 c standard of review respondent does not dispute rli’s right to contend in the cdp hearing and in this case that res_judicata bars collection of the tentative refunds we assume that this contention is a challenge to underlying liability under sec_6330 and we assume that this liability challenge is permitted because res_judicata arising from the tax court’s prior decision could not have been raised as an issue before that decision was entered in date so that rli did not have a prior opportunity to assert this issue where the underlying tax_liability is properly at issue in a sec_6330 hearing the court will review the matter not for abuse_of_discretion but de novo 115_tc_35 so we review de novo rli’s res_judicata contention however the facts are fully stipulated and if the appeals officer was in error it was an error of law so the sometimes vexing standard- and scope-of- review issues do not affect the outcome here 8when a taxpayer alleges that the irs is barred from collecting his federal_income_tax eg because of the expiration of the period of limitations on collection we review that matter as a challenge to the underlying liability see 117_tc_127 9rli’s right under sec_6330 to challenge its underlying liability on the grounds of res_judicata which rli never had a prior opportunity to assert before appeals is distinct from rli’s right or lack of right to challenge its underlying liability on the merits ie by proving the nol and its carrybacks to and which issue rli did have a prior opportunity to raise before appeals see infra p ii verification under sec_6330 a the verification obtained by the office of appeals in date the irs summarily assessed each tentative refund amount as if it were due to a mathematical_or_clerical_error as permitted by sec_6213 for an assessment made pursuant to sec_6213 the irs is not required to issue a notice_of_deficiency before making the assessment sec_6213 as a result the legal and procedural requirements that the appeals officer was required to verify under sec_6330 were i that a valid assessment was made ii that notice_and_demand was issued iii that the liability was not paid and iv that the final notice_of_intent_to_levy and notice of your right to a hearing was issued to the taxpayer these requirements were recited in the attachment to the notice_of_determination and the hearing officer concluded that t hese requirements have been met the record contains transcripts showing these administrative actions and copies of the notice_and_demand for and as well as the final notice_of_intent_to_levy b rli’s verification disputes however rli disputes the validity of the date summary_assessment on two grounds failure to issue notices of deficiency and the absence of a mathematical error although rli raised neither of these arguments in its cdp hearing a challenge to the verification requirement of sec_6330 is properly before the court without regard to whether the taxpayer raised any verification issues at the appeals hearing hoyle v commissioner t c ___ ___ slip op pincite therefore any argument in rli’s petition asserting infirmities with the notice_of_deficiency or the assessment procedure are sec_6330 verification issues that rli may raise here for the first time lack of a notice_of_deficiency rli’s petition asserts a valid statutory_notice_of_deficiency or 90-day letter was not issued for these tax assessments or denial of nol it is well settled that the irs has three remedies to recover an abatement credit refund or other payment erroneously allowed under sec_6411 i to summarily assess the deficiency attributable to the tentative_carryback_adjustment as if due to a mathematical error ii to institute an erroneous refund_suit under sec_7405 or iii to issue a notice_of_deficiency under section dollar_figure 97_tc_704 and cases cited 10however pursuant to revrul_88_88 1988_2_cb_354 the service may not mail a second notice_of_deficiency to the taxpayer with respect to the amount attributable to disallowance of the carryback where a notice_of_deficiency for amounts unrelated to the carryback had previously been mailed and the taxpayer had petitioned the tax_court for a redetermination of that deficiency see also 73_tc_902 thereat furthermore none of these remedies is exclusive so that the irs may freely choose which remedy to pursue id sec_301_6213-1 proced admin regs c f_r in rli’s case the irs chose pursuant to sec_6213 to summarily assess the deficiency attributable to the tentative_carryback_adjustment as if the deficiencies were due to a mathematical error since the irs opted to pursue that remedy there was no requirement that the irs issue a notice_of_deficiency with respect to the assessments sec_301 b i proced admin regs the district_director or the director of the regional service_center may assess such amount without regard to whether the taxpayer has been mailed a prior notice_of_deficiency in fact in order to make summary_assessment under sec_6213 the irs needed only to notify the taxpayer that such assessment has been or will be made sec_301_6213-1 proced admin regs the irs did so by issuing to rli notices of tax due for and on date which showed the reassessed amounts rli argues however that the notices failed to include any explanatory information as to the basis for the irs’s actions as is required by sec_6213 however that section requires that e ach notice under this paragraph shall set forth the error alleged and an explanation thereof the assessment in this case was made not under sec_6213 but under sec_6213 which does not require such an explanation see 576_fsupp_101 w d okla this court does not find that section b requires that the taxpayer be notified of the error alleged and be given an explanation thereof as required by section b with respect to rli’s complaint that no notice_of_deficiency was issued for the disallowance of the nol in the loss_year itself rli is correct that as far as our record shows the irs never formally disallowed the nol in or issued any notice_of_deficiency for in that regard while it may not be intuitive to some taxpayers the irs does have the authority to disallow an nol_carryback in a year to which the nol was carried back without issuing any notice of adjustment for the year in which the nol was generated it is well settled that the irs and the courts may recompute taxable_income from one year--even a closed year--in order to determine tax_liability in another year see sec_6214 784_f2d_375 fed cir 312_f2d_754 103_tc_72 affd without published opinion 56_f3d_1390 11th cir angell v commissioner tcmemo_1986_528 affd without published opinion 861_f2d_723 7th cir as a result rli’s argument that the irs erred in some manner by not issuing a notice_of_deficiency for with respect to the nol has no merit absence of a mathematical error rli’s petition also asserts irs was not authorized in this case to make changes to the taxpayer’s account sec_6213 that is rli argues that there must be a mathematical error as defined in sec_6213 in order for the irs to assess taxes under sec_6213 to recover refunds tentatively allowed under sec_6411 however this argument ignores the actual language of the statute sec_6213 provides that assessments for refunds that are tentatively allowed under sec_6411 may be made as if the amount were due to a mathematical_or_clerical_error appearing on the return emphasis added nowhere does sec_6213 provide that there must be an actual mathematical_or_clerical_error as defined in subsection g before the irs may assess taxes to recover a sec_6411 tentatively allowed refund as a result subsection g which defines mathematical_or_clerical_error has no impact on subsection b we find no defect in the verification by the office of appeals under sec_6330 that the irs had met the requirements of applicable law and administrative procedure we therefore turn to the principal question in this case ie whether the prior deficiency case forecloses either party from its contentions about the nol carrybacks iii res_judicata and collateral_estoppel a res_judicata precludes relitigation of claims and collateral_estoppel precludes relitigation of issues res_judicata and the related doctrine_of collateral_estoppel have the dual purpose of protecting litigants from the burden of relitigating an identical issue and of promoting judicial economy by preventing unnecessary or redundant litigation 91_tc_273 res_judicata or claim preclusion was developed by the courts to bar repetitious suits on the same cause of action and is applicable to tax litigation as the supreme court explained w hen a court of competent jurisdiction has entered a final judgment on the merits of a cause of action the parties to the suit and their privies are thereafter bound not only as to every matter which was offered and received to sustain or defeat the claim or demand but as to any other admissible matter which might have been offered for that purpose income taxes are levied on an annual basis each year is the origin of a new liability and of a separate cause of action thus if a claim of liability or non-liability relating to a particular tax_year is litigated a judgment on the merits is res_judicata as to any subsequent proceeding involving the same claim and the same tax_year 333_us_591 quoting 94_us_351 emphasis added that is each tax_year is a separate cause of action and res_judicata makes a final judgment on that cause of action truly final where the cause of action of a taxpayer’s liability in a given tax_year has been litigated as rli’s tax_liabilities for and were litigated in docket no the parties are thereafter barred from relitigating that liability-- whether by reference either to a matter which was offered in that prior suit such as the adjustments on the notice_of_deficiency or to a matter which might have been offered in the prior suit--unless there is an applicable exception that prevents the application of the doctrine_of res_judicata collateral_estoppel or issue preclusion prevents the relitigation of an identical issue even in connection with a different claim or cause of action unlike res_judicata which binds the parties as to any matter that might have been offered whether or not that matter was actually litigated collateral_estoppel applies only to issues that were actually litigated in the first suit the rule_of collateral_estoppel provides that w hen an issue of fact or law is actually litigated and determined by a valid and final judgment and the determination is essential to the judgment the determination is conclusive in a subsequent action between the parties whether on the same or a different claim restatement judgment sec_2d sec_27 emphasis added see also 440_us_147 simply stated under res_judicata a final judgment on the merits of an action precludes the parties or their privies from relitigating issues that were or could have been raised in that action under collateral_estoppel once a court has decided an issue of fact or law necessary to its judgment that decision may preclude relitigation of the issue in a suit on a different cause of action 449_us_90 b collateral_estoppel does not apply here respondent briefly invokes the doctrine_of collateral_estoppel in support of his position but the doctrine has no application here in arguing against the prior case’s decision having any preclusive effect against the collection of the carryback refunds respondent points out that the court did not rule on whether the tentative refunds for and were proper in the deficiency proceeding and respondent is correct in so stating the merits of the nol were not actually litigated in the prior deficiency case for tax years and because the nol was not actually litigated neither party would be barred under collateral_estoppel from litigating the nol in this case 11respondent argues that petitioner is barred by the doctrines of res_judicata and or collateral_estoppel emphasis added but his principal contention appears to be res_judicata presumably because it is clear that the nol was not actually litigated in the prior case c res_judicata bars neither party to this case for the following reasons we hold that even assuming that either party could have litigated the nol in the prior deficiency case neither rli nor respondent is now barred by res_judicata from disputing the nol_carryback and its tax effect upon the and liabilities deficiency jurisdiction extends to the entire subject matter of the correct_tax when rli filed its petition in docket no the tax_court acquired jurisdiction pursuant to sec_6213 in respect of the deficiency that is the subject of such petition in the case of income_tax sec_6211 provides that-- the term deficiency means the amount by which the tax imposed by subtitle a exceeds the excess of-- the sum of a the amount shown as the tax by the taxpayer upon his return if a return was made by the taxpayer and an amount was shown as the tax by the taxpayer thereon plus b the amounts previously assessed or collected without assessment as a deficiency over-- the amount of rebates as defined in subsection b made emphasis added that is the equation for calculating a deficiency begins with the tax imposed ie the taxpayer’s actual liability it follows then that once a petition is properly filed the tax_court has jurisdiction to adjudicate not only the particular adjustments in the statutory_notice_of_deficiency but also both the irs’s claim of a greater deficiency than is stated in the notice see sec_6214 and the taxpayer’s claim of an overpayment_of_tax see sec_6512 moreover the code is explicit that the tax court’s authority to redetermine a deficiency in one year allows it to address nol carrybacks from another year--ie to consider such facts for other years as may be necessary correctly to determine the amount of such deficiency sec_6214 tax_court precedent is clear that w e acquire jurisdiction when a taxpayer files with the court and that jurisdiction extends to the entire subject matter of the correct_tax for the taxable_year 85_tc_527 emphasis added and other courts hold the samedollar_figure the res latin for thing that is judicata 12see also cornick v commissioner tcmemo_1985_513 judicial economy requires that all issues raised in a case be tried and settled in one proceeding this has long been our policy cf estate of baumgardner v commissioner t c filed date estate_tax 64_tc_989 where we denied taxpayer’s request for a second trial when he attempted to raise a new issue not raised at the first trial 62_tc_145 when we are presented with a case over which we have jurisdiction and in which we possess the necessary and usual powers to resolve the dispute we must consider all the issues raised by the case see 83_tc_309 99_tc_466 rosenberg v commissioner tcmemo_1985_514 13see 592_f2d_1069 9th cir there can be no question that when the taxpayer petitioned the tax_court to redetermine the asserted deficiency continued adjudicated in a deficiency case is the taxpayer’s entire tax_liability for each year in issue once the tax court’s decision has become final the thing has been adjudicated res_judicata the nol carrybacks could have been litigated in the prior deficiency case respondent could have litigated the and carryback refunds in the deficiency case the irs issued the refunds in date and then weeks later issued a notice_of_deficiency that failed to take those recent refunds into account the irs was put on notice of this failure in date when rli commenced that deficiency case by filing a petition that explicitly mentioned its prior filing of the form_1139 the issue of the nol_carryback was a subject of frequent discussion in pretrial proceedings and respondent’s litigators knew before the date trial of docket no that respondent wanted to retrieve those refunds sec_6214 allows the irs to assert an additional deficiency at or before the hearing or a rehearing and to allege and demonstrate in the pending suit a deficiency greater than continued the tax_court acquired jurisdiction to decide the entire gamut of possible issues that controlled the determination of the amount of tax_liability for the year in question emphasis added 309_f2d_760 the tax court’s jurisdiction once it attaches extends to the entire subject of the correct_tax for the particular year the cause of action then before the court encompassed all phases of the taxpayer’s income_tax for emphasis added fn ref omitted that determined in the notice_of_deficiency by amending his answer to plead that the carryback allowance was improper and that the deficiency was therefore greater than the notice had stated respondent could have brought the additional deficiencies resulting from the carryback refunds into the deficiency case for and making them part of the res that was to be judicata there but he did not do so rli did mention the nol from in its petition in docket no but the court later granted it leave to amend the petition to delete that reference and rli never undertook to prove the nol or to validate the carrybacks like respondent we assume15 that rli could have pressed in docket no its position as to its actual tax_liabilities in and the tax imposed --taking into account the asserted nol carrybacks from and could have asked the court to rule on the validity of those carrybacks in redetermining rli’s deficiencies as defined in sec_6211 for and but rli did not do so 14rule a provides that leave to amend pleadings shall be given freely when justice so requires cf fed r civ p a to the same effect 15respondent did not dispute that rli had the option to bring the nol carrybacks into docket no but rather insisted that it had brought them into the case because we hold that rli is not bound by res_judicata in any event we do not need to resolve the question whether before summary_assessment had been made and paid there was any impediment to rli’s pleading the carrybacks rather rli does seem to have attempted to invoke the irs’s allowance of the refunds as if those refunds estopped the irs from later reconsidering and disallowing the noldollar_figure if that was rli’s belief then it was mistaken see sec_6411 sec_6213 even a regular refund claimed on form 1120x amended u s_corporation income_tax return is subject_to the irs’s later contention that it was erroneous see sec_6532 sec_7405 and the same is certainly true under the tentative refund procedure that rli chosedollar_figure a form_1139 is an application_for a tentative_carryback_adjustment emphasis added under sec_6411 and under sec_6411 the irs is supposed to make only a limited examination of the application and then give the appropriate refund within days the system thus sets a deadline for the irs to rule on these applications and then gives it the special 16as respondent put it in his brief the petitioner believed the nol issue should be removed from the petition in the deficiency case because the respondent accepted the petitioner’ sec_2001 corporate_income_tax return and issued the refunds on date the petitioner considered the acceptance of the return and issuance of the refunds as evidence that the respondent had previously and permanently allowed the nol and the carrybacks 17see 48_tc_213 if the respondent allows an adjustment under sec_6411 which he later determines was in error he may subsequently correct such error the difference between the filing of a claim for a tentative refund on form_1139 see sec_6411 versus the filing of a formal refund claim on form 1120x see secs a is explained in the instructions for form_1139 see also saltzman irs procedural forms and analysis pars dollar_figure and dollar_figure mechanism of the so-called summary_assessment see sec_6212 sec_6213 to quickly reassess the amount if the refund is later found to have been improper see 73_tc_902 as a result the irs’s right hand that examines returns and determines deficiencies may not always know what its left hand that allows tentative refunds is doing but the agency’s compliance with the strict timetable of sec_6411 does not estop it from taking subsequent corrective action apparently because of its erroneous belief about the supposed binding effect of the tentative refunds rli never undertook in the prior deficiency case to substantiate it sec_2001 loss and to prove the validity of the carrybacks and it moved to amend its petition to delete any reference to the nol the court granted that motion and the parties never litigated the carrybacks in the deficiency case we thus assume that either party could have raised the nol in the prior case--a circumstance that would implicate res judicata--but we find that for the following reasons res_judicata does not apply here the nol carrybacks were not litigated but neither party is bound by res_judicata the doctrine_of res_judicata does admit exceptions and we now explain the exception to res_judicata that applies in this case as the restatement instructs when any of the following circumstances exists the general_rule does not apply to extinguish the claim and part or all of the claim subsists as a possible basis for a second action by the plaintiff against the defendant d the judgment in the first action was plainly inconsistent with the fair and equitable implementation of a statutory or constitutional scheme or it is the sense of the scheme that the plaintiff should be permitted to split his claim restatement supra sec_26 as we will show the internal_revenue_code incorporates a statutory scheme for refunds attributable to nol carrybacks in sec_6411 sec_6511 sec_6212 and sec_6213 and it is the sense of the scheme that both the taxpayer and the irs are permitted to split nol carrybacks from the rest of a liability a rli is not bound respondent contends because the petitioner permitted the court to render a final judgment in the deficiency proceeding without considering the merits of the nol claim it should be precluded from raising that issue in this proceeding but assuming rli could have used its deficiency case to litigate the nol the question is whether rli must have used the deficiency case the answer is no the code includes exceptions to the operation of res_judicata and one of them applies here 18for an exception not relevant here see eg sec_6015 res judicata-- if a decision of a continued sec_6511 explicitly permitted rli to pay the summary assessments and pursue an overpayment remedy for its nol carrybacks to and without the bar of res_judicata sec_6511 provides a special period of limitation for claims attributable to an nol ie a period measured not from the carryback_year but from the generating year and subsection d b provides i in general --if the allowance of a credit or refund of an overpayment_of_tax attributable to a net_operating_loss_carryback is otherwise prevented by the operation of any law or rule_of law such credit or refund may be allowed or made if claim therefor is filed within the period provided in subparagraph a of this paragraph iii determination by courts to be conclusive -- in the case of any such claim for credit or refund or any such application_for a tentative_carryback_adjustment the determination by any court including the tax_court in any proceeding in which the decision of the court has become final shall be conclusive except with respect to-- i the net_operating_loss_deduction and the effect of such deduction emphasis added that is under subsection d b i a refund claim attributable to nol carrybacks may be allowed even if it is otherwise prevented by the operation of any law such as the statute_of_limitations in sec_6511 or rule_of law continued court in any prior proceeding for the same taxable_year has become final such decision shall be conclusive except etc emphasis added --with the rule_of law being res judicatadollar_figure and under subsection d b iii the court determination that would otherwise bar the refund is conclusive except with respect to the nol_carryback sec_6511 relates specifically to a taxpayer’s refund claim and not to a taxpayer’s prepayment challenge to liability at a cdp hearing under sec_6330 however the sense of the code’s scheme is that the nol_carryback contention survives the deficiency case and may be maintained thereafter by the taxpayer notwithstanding a prior deficiency case a taxpayer who has paid the tax may claim an overpayment litigate its carryback in a refund_suit and prove if it can that it had a loss in the generating year that it was entitled to the carryback and that its tax_liability was therefore less than it had paid if instead that taxpayer is in a cdp case and is otherwise entitled under sec_6330 to raise challenges to the existence or amount of the underlying tax_liability res_judicata similarly should not operate as a bardollar_figure 19see 503_f2d_254 9th cir birch ranch oil co v commissioner a memorandum opinion of this court dated date res_judicata is a rule_of law that was intended to be overridden by sec g the predecessor statute to sec_6511 see also 51_tc_632 res_judicata is a settled rule_of law 20by way of analogy when the irs duly mails a statutory_notice_of_deficiency and the taxpayer does not file a petition in continued for an appeals officer to consider only the admitted procedural validity of the summary_assessment and to refuse to consider whether res_judicata bars the irs from collecting that assessment would deprive the taxpayer of his statutory right to challenge liability in the cdp hearingdollar_figure respondent’s position essentially ignores the taxpayer prerogative that is embodied in sec_6511 that statute relieves rli of the bar of res_judicata b respondent is not bound sec_6511 grants relief to the taxpayer and not to the irs but that provision is a part of the statutory scheme that does grant equivalent latitude to the irs we have already noted that sec_6411 is the part of that scheme that continued the tax_court to commence a deficiency case the irs properly assesses the tax pursuant to sec_6213 however if the taxpayer did not actually receive the notice and therefore did not have an opportunity to file a deficiency case the taxpayer will be entitled to challenge the liability in a cdp case when the irs attempts to collect the tax see kuykendall v commissioner 129_tc_77 in that cdp context the taxpayer will not be limited to attempting to show that the assessment was procedurally invalid he is not forced to pay the assessment and make his liability challenge in a later refund_suit rather the cdp provisions allow him to make a postassessment prepayment challenge to liability 21a cdp petitioner is limited to making challenges to liability for which he did not have a prior opportunity see sec_6330 in part iv below we show that under this rule rli is entitled to press its res_judicata claim but is not entitled to attempt to prove the fact of the loss and the validity of the carrybacks to and effectively requires the irs to allow tentative refunds from nol carrybacks after only a cursory examination of the taxpayer’s application however the code includes compensating accommodations to the irs in sec_6212 and sec_6213 sec_6212 generally bars the irs from issuing a second notice_of_deficiency after a taxpayer has filed a petition in the tax_court in response to a first such noticedollar_figure however the statute explicitly allows the irs to determine an additional deficiency that results from a tentative carryback refund--even if the irs has previously issued a notice_of_deficiency for the carryback_year and the taxpayer has filed a petition in the tax_court the statute makes this allowance by including an except ion as provided in sec_6213 relating to mathematical or clerical errors and then providing in sec_6213 that a tentative carryback refund may be assessed as if it were due to a mathematical_or_clerical_error thus these three sections--6411 c and b -- create a unique regime for the irs’s allowance and recapture of sec_6212 provides in pertinent part if the secretary has mailed to the taxpayer a notice_of_deficiency as provided in subsection a and the taxpayer files a petition with the tax_court within the time prescribed in sec_6213 the secretary shall have no right to determine any additional deficiency of income_tax for the same taxable_year except as provided in sec_6213 relating to mathematical or clerical errors carryback refunds as the legislative_history for sec_6411 formerly section explains in recognition of the fact that due to the short_period of time allowed generally days the commissioner necessarily will act upon an application_for a tentative carry-back adjustment only after a very limited examination subsection c of section now sec_6213 provides a summary procedure whereby the commissioner and the taxpayer each may be restored to the same position occupied prior to the approval of such application subsection c provides that if the commissioner determines that the amount applied credited or refunded with respect to an application_for a tentative carry-back adjustment is in excess of the overassessment properly attributable to the carry-back upon which such application was based he may assess the amount of the excess as a deficiency as if such deficiency were due to a mathematical error appearing on the face of the return h rept 79th cong 1st sess c b emphasis added that is the irs may determine an additional deficiency pursuant to sec_6212 and may assess it without deficiency procedures as if it arose from a mathematical_or_clerical_error pursuant to sec_6213 it is this constellation of provisions-- sec_6411 sec_6212 and sec_6213 in conjunction with the taxpayer’s prerogative enacted in sec_6511 b --that in the words of the restatement constitutes the statutory scheme that permits a party to split his claim that is we do not hold simply that sec_6213 by itself trumps res_judicata and that the irs avoids res_judicata whenever it is permitted by sec_6213 to make a summary_assessment to correct a mathematical or clerical errordollar_figure rather sec_6411 sec_6212 and sec_6213 create a unique procedure for tentative carryback refunds and we do not have before us the question whether there is any analog for this procedure in the case of these other corrections moreover unlike the other summary assessments the irs may make under sec_6213 the summary_assessment under subsection b to recapture a tentative refund is not subject_to subsection b which outside the tentative refund context provides a routine under which the irs must abate the assessment upon a taxpayer’s request but then may issue a notice_of_deficiency as a prelude to a probable deficiency case in which the taxpayer will have the burden_of_proof by excepting carryback recaptures from this subsection b routine subsection b provides that the nol_carryback recapture will not ordinarily be the subject of a taxpayer’s petition in a deficiency case one effect of sec_6213 bears special mention rli effectively contends that respondent was required to plead the sec_6213 provides in subparagraphs a through m a wide variety of circumstances that constitute mathematical or clerical errors in addition other circumstances are treated as if they were mathematical or clerical errors pursuant to sec_1400s sec_6034a sec_6037 sec_6201 sec_6227 sec_6241 sec_6428 and sec_6429 sec_6213 provides that the secretary may assess without regard to the provisions of paragraph the amount of the excess as a deficiency emphasis added recapture in his answer in docket no or thereafter be barred by res_judicata however the means for respondent to do so was to plead the tentative refund as an increased deficiency under sec_6214 had he done so respondent would have borne the burden_of_proof on the nol_carryback see rule a if instead respondent had denied the application_for a tentative refund prompting rli to plead in the deficiency case pursuant to sec_6512 the overpayment resulting from the carryback or to file a claim_for_refund and litigate the claim in a refund_suit then rli would have had the burden to prove the nol_carryback if respondent was required to plead the recapture as an increased deficiency then sec_6411 and sec_6213 would have failed in their congressionally intended purpose to provide a summary procedure whereby the commissioner and the taxpayer each may be restored to the same position occupied prior to the approval of such application h rept supra c b pincite emphasis added if the law were as rli maintains then the summary_assessment would not restore the irs to the position it was in before making the tentative refund rather the irs would now be forced to the choice of either bearing an unaccustomed burden_of_proof or else being bound by res_judicata that was manifestly not congress’s intention and it is not the sense of the scheme likewise we do not hold simply that sec_6212 by itself trumps res_judicata and that the irs avoids res_judicata whenever it is permitted by sec_6212 to determine an additional deficiency again it is the combination of sec_6411 sec_6212 and sec_6213 that creates a unique scheme for tentative carryback refunds sec_6212 makes exceptions for additional deficiency determinations in five circumstances--ie except in the case of fraud and except as provided in sec_6214 relating to assertion of greater deficiencies before the tax_court in sec_6213 relating to mathematical or clerical errors in sec_6851 or sec_6852 relating to termination assessments or in sec_6861 relating to the making of jeopardy assessments --and the recapture of tentative refunds fits into one of those exceptions ie mathematical or clerical errors but whether any other additional deficiency determination permitted by sec_6212 involves an exception to res_judicata would turn not just on its appearance in this section but on the overall sense of the scheme that the code does or does not provide for that additional deficiency determinationdollar_figure sec_25the u s court_of_appeals for the eighth circuit reached the same result that we reach today in 439_f3d_448 8th cir overruling bradley v united_states aftr 2d ustc par big_number d minn affd without published opinion 106_f3d_405 8th cir like the court_of_appeals for the third circuit’s opinion in zackim v commissioner 887_f2d_455 3d cir revg 91_tc_1001 jefferson smurfit appears to rely on continued b and d b --important to our holding here--would have no application to these other determinations allowed by sec_6212 for that reason we need not revisit our holding in 91_tc_1001 revd 887_f2d_455 3d cir which involved the interplay between res_judicata and a different exception in sec_6212 --in that case the exception in the case of fraud we held in zackim v commissioner supra pincite that in spite of the irs’s ability to issue a second notice_of_deficiency under sec_6212 res_judicata precluded respondent from litigating assessing and collecting the additional tax for the fraud assessment in zackim and the summary_assessment of rli’s tentative refunds have in common their allowance in sec_6212 but our holding that res_judicata does not preclude the irs’s recapture of the tentative refunds depends on statutes that have no application to tax assessments attributable continued broad grounds by excluding fraud from the general bar against successive deficiencies in sec_6212 ‘congress dealt explicitly with the policy of finality and plainly excepted claims of fraud from the general policy f 3d pincite quoting zackim v commissioner supra pincite we do not decide whether there is a broad exception to res_judicata in any circumstance in which additional deficiency determinations are permitted by sec_6212 rather we decide this case on the narrower basis of the statutory scheme in sec_6411 sec_6212 sec_6213 and sec_6511 that is applicable only to tentative refunds and that excepts the operation of res_judicata in that specific circumstance to fraud for that reason we have no occasion here to reconsider zackim but rather we distinguish it as we did in 105_tc_41 in this case under a statutory scheme different from the one at issue in zackim we find an exception to the doctrine_of res_judicata and we hold that the irs like the taxpayer may dispute an nol_carryback after prior deficiency litigation iv non-litigation of the merits of the nol we hold today that rli is not barred by res_judicata from contending that it incurred a net_operating_loss in and contending that it is entitled for and to nol_carryback deductions rli had hoped to establish that entitlement simply by showing that the irs was barred by res_judicata from disputing the carrybacks rli was entitled under sec_6330 to make that res_judicata challenge at the cdp hearing and in this appeal therefrom because it did not have a prior opportunity to press that issue however that challenge lacks merit and we have upheld the determination by the office of appeals that res_judicata did not bar the irs from disputing the nol that holding leaves rli with the burden of proving its loss in and establishing the validity of the carrybacks to and the office of appeals determined that rli was not entitled in its cdp hearing to challenge liability by proving the nol carrybacks because it had had a prior opportunity during the pendency of its prior deficiency case to present to appeals the issue of it sec_2001 nol and the carrybacks to and in its petition in this case rli did not dispute that aspect of the determination as a result if rli ever had any contention that the office of appeals abused its discretion in the cdp hearing by declining to address the actual merits of rli’ sec_2001 loss that contention has been conceded see rule b and we do not address it the merits of the loss is not an issue that was litigated in this case the proposed levy to collect the summary assessments must therefore be upheld conclusion although its reasoning on the doctrine_of res_judicata was in error the office of appeals did not abuse its discretion in determining to proceed with a levy to collect the summary assessments by which it recaptured the and nol carrybacks to reflect the foregoing decision will be entered for respondent
